Name: Commission Regulation (EEC) No 1303/86 of 30 April 1986 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 86 Official Journal of the European Communities No L 114/83 COMMISSION REGULATION (EEC) No 1303/86 of 30 April 1986 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of certain monetary compen ­ satory amounts in the trade of certain Member States ('), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 laid down a framework for measures, intended to prevent artificial traffic at the time of changes in the monetary compensa ­ tory amounts ; Whereas Council Regulation (EEC) No 1245/86 (2) suspended, with effect from 1 May to 1 June 1986 the application of monetary compensatory amounts for pigmeat and eggs and poultry meat which had arisen as a result of the monetary events of 6/7 April 1986 ; Whereas it is likely that on this occasion speculative traffic in certain products will occur, and possibly deflect trade ; Whereas in order to prevent such deflections it should be specified that the monetary compensatory amounts for these products applicable before the fixing of these new rates shall remain applicable for a limited period beyond that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant mana ­ gement committees HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3156/85 shall apply from 1 May 1986 as follows : (a) the date of the change shall be 1 May 1986 ; (b) the initial date shall be 25 April 1986 ; (c) the products and periods indicated in Annex I to Regulation (EEC) No 3156/85 shall be those indicated in Annex I to this Regulation ; (d) application of Annex II to Regulation (EEC) No 3156/85 shall be extended to Part A thereof ; the movements and products affected shall be those indi ­ cated in Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1986 . For the Commission Frans ANDRIESSEN Vice-President ") OJ No L 310, 21 . 11 . 1985, p . 27 . |2) OJ No L 113, 30 . 4. 1986, p . 8 . No L 114/84 1 . 5 . 86Official Journal of the European Communities ANNEX I Products concerned Applicable until 1 June 1986 Pigmeat ex 02.01 A III a) fresh or chilled meat ex 02.01 A III a) frozen meat 02.06 B I 16.01 16.02 A II 16.02 Bill a) 1 June 1986 Eggs and poultrymeat ex 02.02 B I ex 02.02 B II d) ex 02.02 B II g) fresh or chilled 1 June 1986 frozen ex 02.02 B I ex 02.02 B II d) ex 02.02 B II g) 04.05 B I a) 1 04.05 B I b) 3 35.02 A II a) 1 1 June 1986 ANNEX II A 2 Products concerned Those listed in Annex I 1 Exportation from France, United Kingdom 3 Destination Other Member States and third coun ­ tries .